Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 13, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 13, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01218-CV
____________
 
IN RE DEHGHANI MOHAMMED, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 22, 2004, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this court compel the presiding judge of the 310th District Court
in Harris County to set aside the default judgment rendered against him in
cause number 1998-38483, and to rule on his pending motions in the underlying
case. 
Relator=s petition does not comply with the
requirements of the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 52.3, 52.7.  Relator has not
established that he is entitled to mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 13, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.